UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1905


JAMES P. MAYER,

                  Plaintiff - Appellant,

             v.

SOCIAL SECURITY ADMINISTRATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (7:06-cv-00054-FL)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James P. Mayer, Appellant Pro Se. Marian Ashley Harder, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James    P.   Mayer    appeals     the    district    court’s    order

denying his motion filed pursuant to Fed. R. Civ. P. 60(b),

seeking     reconsideration         of   the    order   dismissing    his     social

security and disability benefits action.                   We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                    Mayer v. Soc. Sec.

Admin., No. 7:06-cv-00054-FL (E.D.N.C. Aug. 6, 2009).                       We deny

Mayer’s motion to dismantle the Social Security Administration

and to pay benefits.          We dispense with oral argument because the

facts   and    legal    contentions       are   adequately    presented       in   the

materials     before    the    court     and    argument    would    not    aid    the

decisional process.

                                                                            AFFIRMED




                                           2